               Case 3:19-cr-00105-RS Document 15 Filed 04/01/19 Page 1 of 2



 1   RANDY SUE POLLOCK (CSBN 64493)
     Law Offices of Randy Sue Pollock
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ERICH SCHOENWISNER
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                            NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
                                               –ooo–
11
12    UNITED STATES OF AMERICA,                    No. CR. 19-0105-RS-1

13                  Plaintiff,
                                                   STIPULATION AND PROPOSED
14                                                 ORDER TO PERMIT OUT-OF-
      vs.                                          DISTRICT TRAVEL
15                                                 ____________________________

16    ERICH SCHOENWISNER,

17                  Defendant
                                               /
18
            Defendant Erich Schoenwisner, by and through his counsel of record Randy Sue
19
     Pollock, and Assistant United States Attorney Jose A. Olivera, respectfully request that
20
     permission be granted to allow travel to Phoenix, Arizona from April 3-6, 2019. Mr.
21
     Schoenwisner needs to meet with a friend he is assisting in a business transaction.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
28
               Case 3:19-cr-00105-RS Document 15 Filed 04/01/19 Page 2 of 2



 1   Date: March 29, 2019                           Respectfully submitted,
 2
 3                                                  __________/s/_____________
                                                    RANDY SUE POLLOCK
 4                                                  Counsel for Defendant
                                                    Erich Schoenwisner
 5
 6   Date: March 29, 2019                           _________/s/_______________
                                                    JOSE A. OLIVERA
 7                                                  Assistant United States Attorney
 8   Defendant shall provide itinerary and contact information to PTS in advance.
 9                                                                           S DISTRIC
     SO ORDERED:                                                TE         TC
                                                    ________________________
                                                              TA
                                                    JOSEPH C. SPERO




                                                                                              O
                                                               S
10




                                                                                               U
                                                              ED
                                                    Chief, United States Magistrate Judge




                                                                                                RT
                                                                         ERED




                                                          UNIT
     Dated: April 1, 2019                                                  O ORD D
11                                                                 IT IS S    DIFIE
                                                                      AS MO




                                                                                                       R NIA
12
                                                                                          Spero

                                                          NO
                                                                                seph C.
                                                                        Judge Jo




                                                                                                      FO
13
                                                           RT




                                                                                                  LI
                                                                   ER
                                                               H




                                                                                                  A
                                                                                                  C
14                                                                      N
                                                                            D IS T IC T O
                                                                                          F
                                                                                  R
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                               2
